122 F.3d 1069
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Troy Lee BRIDGES, Plaintiff-Appellant,v.Roy LEFCOURT, San Francisco Public Defender, Defendant-Appellee.
No. 94-15712.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Filed Sept. 5, 1997.

Appeal from the United States District Court for the Northern District of California
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Troy Lee Bridges, a California state prisoner, appeals pro se the district court's dismissal of his civil rights complaint under 42 U.S.C. §§ 1981 and 1985(3).  Bridges contends that his attorney's racially motivated actions resulted in ineffective assistance of counsel.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's dismissal for failure to 'state a claim, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.


3
Soon after the district court dismissed Bridges' complaint for failure to state a claim, the United States Supreme Court ruled that claims for damages which necessarily imply the invalidity of a plaintiff's conviction or sentence do not accrue until the conviction or sentence has been invalidated.  See Heck v. Humphrey, 512 U.S. 477, 489 (1994) (42 U.S.C. § 1983 claim);  see also Alvarez-Machain v. United States, 107 F.3d 696, 700 (9th Cir.1996) (tort claims), petition for cert. filed, 65 U.S.L.W. 3815 (May 28, 1997) (No. 96-1890).  This rule applies retroactively.  See Harper v. Virginia Dep't of Taxation, 509 U.S. 86, 96 (1993).  Because Bridges did not allege in his complaint that his conviction or sentence had been invalidated, we affirm the district court's dismissal, but clarify that the dismissal was without prejudice.  See Trimble v. City of San Diego, 49 F.3d 583, 585 (9th Cir.1995) (per curiam)


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3